Citation Nr: 9913877	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to exposure to Agent Orange. 

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bursitis and 
tendonitis of the right shoulder and elbow.

4.  Entitlement to service connection for the residuals of 
rib fractures.

5.  Entitlement to service connection for a claimed glandular 
disability.  





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision of the 
RO.

In May 1997, the Board remanded this case for further 
development of the record, to include an attempt to contact 
the veteran in order to clarify the issues on appeal.  The 
Board notes that, as the veteran did not respond to two RO 
requests for clarification, the issues on appeal remain as 
stated hereinabove.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  No competent medical evidence has been submitted to show 
that the veteran currently has peripheral neuropathy due to 
exposure to Agent Orange or other disease or injury in 
service.  

3.  No medical evidence has been presented which tends to 
show that the veteran currently has a clear diagnosis of PTSD 
due to combat with the enemy or other disease or injury which 
was incurred in or aggravated by service.  

4.  No competent evidence has been submitted to show that the 
veteran suffers from current disability manifested by 
bursitis and tendonitis of the right shoulder and elbow, 
residual disability related to rib fractures or a glandular 
disability due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for peripheral neuropathy, PTSD, 
bursitis and tendonitis of the right shoulder and elbow, 
residuals of rib fractures and a glandular disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has one of the diseases enumerated in 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Furthermore, it 
follows that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, even though there is no 
record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  

Service connection for PTSD requires medical evidence 
establishing (1) a clear diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran's service medical records are entirely negative 
for complaints or findings referable to peripheral 
neuropathy, a psychiatric condition, a right shoulder and 
elbow condition, rib fractures or a glandular disorder.  In 
addition, no medical evidence has been submitted which shows 
that the veteran currently suffers from peripheral 
neuropathy, PTSD or a glandular condition.  

Although the veteran has presented medical evidence which 
documents current right shoulder and elbow and rib 
disability, no medical evidence has been submitted which 
serves to link any currently demonstrated disability to a 
disease or injury incurred in or aggravated by service.  The 
veteran, as a lay person, is not competent to offer an 
opinion as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).

In the absence of competent evidence to show that the veteran 
currently suffers from peripheral neuropathy, PTSD and a 
glandular condition, and absent evidence of a link between 
the veteran's currently demonstrated right shoulder and elbow 
and rib disabilities, the Board concludes that the veteran 
has failed to meet his initial burden of producing evidence 
of well-grounded claims.  Hence, service connection must be 
denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he suffers from 
peripheral neuropathy secondary to exposure to Agent Orange 
and from PTSD, a right shoulder and elbow condition, a rib 
disorder and a glandular condition due to a disease or injury 
incurred in or aggravated by service.  By this decision, the 
Board is informing the veteran of the evidence necessary to 
make his claims as set forth above well grounded.  



ORDER

Service connection for peripheral neuropathy, PTSD, bursitis 
and tendonitis of the right shoulder and elbow, residuals of 
rib fractures and a glandular disability is denied, as well-
grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

